DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are pending in this application. 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 1/12/2021, 4/8/2021, 8/3/2021, 10/8/2021, 2/9/2022, and 4/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
3. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,936,986. Examiner would like to note that in claim 1 of the present application, Applicant’s added the term ‘positively or negatively’ with regard to having an impact on the subscribership.  This does not change the scope of the claims.  This is a statutory double patenting rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Media Methods and Systems (US 20090158318 A1) teaches several novel watermarking and fingerprinting applications--and related improvements--are disclosed. Some relate to advertising. These include techniques for replacing broadcast advertising with other advertising; inserting advertising based on a viewer's ad-viewing history; triggering insertion of advertising based on fingerprint data derived from compressed video content; and discontinuing advertising when a threshold amount of advertising has apparently been viewed. A great number of other features and technologies are also detailed.
B.	Systems and methods of partnering content creators with content partners online (US 7921028 B2) teaches systems and methods of partnering content creators with content partners online are disclosed. In an exemplary implementation a method may include receiving registration information from a content partner and building a profile describing desired creative content for the content partner and receiving creative content. Based on at least the profile, the method may include determining whether a match exists between a content partner and the creative content. If a match is found, the method may include providing the content partner access to the creative content, and extending an invitation for the content partner to acquire rights in the creative content.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626